          Case 1:19-cr-00459-RMB Document 21 Filed 10/21/19 Page 1 of 7

Douglas E. Grover
Partner

212 612-0681                                              26 Broadway, New York, NY 10004
dgrover@schlamstone.com                                   Main: 212 344-5400 Fax: 212 344-7677
                                                          schlamstone.com



October 21, 2019

BY ECF
Honorable Richard M. Berman
Senior United States District Judge
Southern District of New York
United States Courthouse
500 Pearl St
New York, NY 10007

Re:       United States v. George Papadakos
          Docket No.: 0208 1: 19 CR 459-01 (RMB)

Dear Judge Berman:

Your Honor will recall that we represent the defendant, George Papadakos, in the above-
referenced matter. I am writing to supplement our previous submission which we filed
with the Court on September 18, 2019, in anticipation of Mr. Papadakos’ sentencing,
which is now scheduled for October 24, 2019.

Attached hereto is a report from

                                As we explained in our initial sentence letter,
illness is one of a number of factors that we believe warrants the Court’s consideration
of a probationary sentence.

Because the letter from               contains personal and sensitive medical
information, we request that it, and portions of this letter, be redacted in their entirety
in any public filing or record. We have enclosed a copy of                  report and this
letter with highlighted proposed redactions for the Court and the government’s review.

Finally, we wish to inform the Court that we have in our possession cashier’s checks to
cover the full restitution and forfeiture.

Sincerely,




Douglas E. Grover
      Case 1:19-cr-00459-RMB Document 21 Filed 10/21/19 Page 2 of 7



Honorable Richard M. Berman
October 21, 2019
Page 2 of 2 Pages

Copies To (By Email):
AUSA Michael Neff [michael.neff2@usdoj.gov]
AUSA Michael McGinnis [Michael.McGinnis@usdoj.gov]
Case 1:19-cr-00459-RMB Document 21 Filed 10/21/19 Page 3 of 7
Case 1:19-cr-00459-RMB Document 21 Filed 10/21/19 Page 4 of 7
Case 1:19-cr-00459-RMB Document 21 Filed 10/21/19 Page 5 of 7
Case 1:19-cr-00459-RMB Document 21 Filed 10/21/19 Page 6 of 7
Case 1:19-cr-00459-RMB Document 21 Filed 10/21/19 Page 7 of 7
